In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-4394
PRINCE ADESEGUN FADAYIRO,
                                                  Plaintiff-Appellant,
                                  v.

AMERIQUEST MORTGAGE CO.,
                                                  Defendant-Appellee.

                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 02 C 2483—James B. Zagel, Judge.
                          ____________
       SUBMITTED MAY 14, 2004—DECIDED JUNE 14, 2004
                          ____________



  Before POSNER, MANION, and DIANE P. WOOD, Circuit
Judges.
  POSNER, Circuit Judge. The bankruptcy judge dismissed
Fadayiro’s adversary proceeding, and Fadayiro filed in the
bankruptcy court a notice of appeal to the district court
which stated that “Plaintiff pro se appeals the Judgements of
this Court [i.e., the bankruptcy court] in the above-styled
matter to the United States District Court, Northern District
of Illinois” and that “This Notice of Appeal is based upon
the annexed Motion and Affidavit of informa pauperis and a
Statement of Appellate Issues and the files and records
2                                                 No. 02-4394

already lodged in the above-styled matter.” The caption to
the notice identifies the case by name and docket number,
but names only one of the appellees, Ameriquest (mis-
spelled “Americaquest”), referring to the others as “et al.”
The district court dismissed the appeal on the ground that
the notice of appeal failed to comply with Bankruptcy Rule
8001(a), which is to appeals from bankruptcy courts to
district courts what Fed. R. App. P. 3 is to appeals from
district courts to courts of appeals. Fadayiro has appealed
the district court’s dismissal of his bankruptcy appeal to us,
but his notice of appeal names only Ameriquest as an
appellee and Ameriquest is the only defendant that has
appeared at any stage of this proceeding.
  The two rules governing notices of appeal differ mysteri-
ously. Rule 3(c)(1) of the appellate rules provides that the
notice of appeal must specify the appellant(s) by name,
except that “an attorney representing more than one party
may describe those parties with such terms as ‘all plaintiffs,’
‘the defendants,’ ‘the plaintiffs A, B, et al.,’ or ‘all defen-
dants except X’ ”; must designate the order being appealed
from; and must name the court to which the appeal is being
taken. But “an appeal must not be dismissed for informality
of form or title of the notice of appeal, or for failure to name
a party whose intent to appeal is otherwise clear from the
notice.” Fed. R. App. P. 3(c)(4). Fadayiro’s notice of appeal
complied with all the requirements of Rule 3(c)(1) except
designation of the order, but the appended papers to which
the notice refers indicated that he was appealing from the
dismissal of his adversary proceeding and so complied with
the rule informally, but under Rule 3(c)(4) adequately.
Nichols v. United States, 75 F.3d 1137, 1140-41 (7th Cir. 1996);
Hawkins v. City of Farmington, 189 F.3d 695, 704-05 (8th Cir.
1999); Ayala v. United States, 980 F.2d 1342, 1344 (10th Cir.
1992).
No. 02-4394                                                   3

  However, Rule 8001(a) of the bankruptcy rules, which
rather than Rule 3 of the appellate rules governs Fadayiro’s
appeal to the district court, is more demanding. The notice
of appeal must “(1) conform substantially to the appropriate
Official Form, [and] (2) contain the names of all parties to
the judgment, order, or decree appealed from and the
names, addresses, and telephone numbers of their respec-
tive attorneys.” The reference in (1) is to Official Bankruptcy
Form 17, which besides providing a format for presenting
the information required in (2) has spaces for the docket
number of the case, what chapter of the Bankruptcy Code
the case involves, and the date of entry of the order being
appealed from. We are doubtful that a notice of appeal that
failed to indicate the order appealed from could nonetheless
be thought to comply with the rule, as held in In re Dudley,
249 F.3d 1170, 1174 (9th Cir. 2001)—for how could a notice
that omitted such essential information be thought to
“conform substantially” to the official form? But we need
not pursue that question here. And in any event Rule
8001(a) makes no reference to informal compliance beyond
what can be teased out of the quoted words.
   Fadayiro’s notice of appeal did not comply fully with
either (1) or (2), though the failure to list the lawyers’ phone
numbers is understandable, to say the least; he had no
lawyer, and the defendants (the names of all of which were
listed in one of the documents that he appended to the
notice of appeal) had not filed a notice of appearance in the
bankruptcy court, although Ameriquest filed an appearance
in the district court. The question is whether the failure of
the notice of appeal to designate the order appealed from
and to name all the defendants was fatal when all the
information was contained in appended documents.
  We do not think that Fadayiro’s failure of complete, literal
conformity to Rule 8001(a) and its incorporated Official
4                                                 No. 02-4394

Bankrupty Form 17 should be thought a jurisdictional defect,
and hence unforgivable. This is not to say that the difference
between the wording of the appellate rule and of the
bankruptcy rule is trivial or accidental. A bankruptcy will
often spawn multiple subproceedings. Whereas in normal
civil litigation it can be safely assumed that everyone who
is not an appellant must be an appellee, that is not a safe
assumption in bankruptcy. Many parties will be bystanders
to a particular adversary proceeding, or other subproceed-
ing, that has given rise to an appeal. It is therefore important
that the notice of appeal name the appellees. In addition,
and also related to the hydraheaded character of many
bankruptcy proceedings, all bankruptcy is practiced
through Official Forms; and unlike normal federal civil
practice, where the forms are illustrations, in bankruptcy
they are mandatory. The bankruptcy community believes
this essential to the mass-production system that is modern
bankruptcy adjudication. You look in the forms and see who
must respond to what; going behind the forms might create
serious problems.
   It does not follow, however, that strict and literal compli-
ance with the rule and the forms should be deemed juris-
dictional in the sense that a failure to comply, however in-
nocuous, spells doom for the appeal. Nothing in the history
of the rule, the case law, the treatises, the discussion by the
district judge, or the appellees’ brief suggests that such dire,
irrevocable consequences should flow from the difference in
wording between Fed. R. App. P. 3(c) and Bankr. R. 8001(a),
significant as that difference is. Compare Miljkovic v.
Ashcroft, 366 F.3d 580 (7th Cir. 2004). All the information
required by Rule 8001(a) was in fact supplied by the
appellant though not in the format prescribed by the form
to which the rule refers. Presumably “conform substan-
tially” has reference to information rather than to format
and thus describes this case, where all the information was
No. 02-4394                                                 5

supplied, albeit not in the most compact and accessible
form. The very phrase indicates that literal compliance with
formal requirements is not indispensable to the administra-
tion of the bankruptcy system; the number of such require-
ments reinforces this inference by increasing the likelihood
of inadvertent mistakes. It was error to dismiss the appeal.
                                                  REVERSED.

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-14-04